       Case 6:12-cv-06521-DGL-JWF Document 130 Filed 02/05/19 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF NEW YORK

---------------------------------------------------------------x
ANNE MARIE HAAG, on behalf of herself                          :
and all others similarly situated,                             :
                                                               :
                           Plaintiff,                          :   Case No. 6:12-cv-06521-DGL
                                                               :
                  v.                                           :   MOTION TO WITHDRAW
                                                               :   AS ATTORNEY
HYUNDAI MOTOR AMERICA,                                         :
                                                               :
                           Defendant.                          :
---------------------------------------------------------------x

        Pursuant to Local Rule 83.2(d), the law firm of Whitfield Bryson & Mason LLP

(“WBM”), through its undersigned attorney, hereby moves this Court for leave to withdraw

Jennifer S. Goldstein as counsel for Plaintiff in the above-captioned matter. In support of this

Motion, the undersigned states as follows:

             1. Gary E. Mason of WBM entered his appearance for Plaintiff on November 19,

    2013 (ECF No. 42).

             2. Jennifer S. Goldstein of WBM was granted permission to appear pro hac vice for

    Plaintiff on March 9, 2017 (ECF No. 108).

             3. As of January 19, 2019, Ms. Goldstein is no longer associated or employed with

    the law firm WBM.

             4. No substitution is necessary as Plaintiff shall continue to be represented by other

    counsel of record from WBM. All other listed counsel of record on behalf of Plaintiff

    remains the same.

             5. Withdrawing Jennifer S. Goldstein as counsel will not prejudice the Plaintiff, nor

    put undue burden or delay in the litigation of this matter.
      Case 6:12-cv-06521-DGL-JWF Document 130 Filed 02/05/19 Page 2 of 2



       WHEREFORE, the undersigned counsel respectfully requests this Court to enter an

order withdrawing Jennifer S. Goldstein as counsel of record for Plaintiff in the above-captioned

action and relieving Jennifer S. Goldstein from any further duties for Plaintiff in this matter.



Dated: February 5, 2019                               Respectfully submitted,
                                                      WHITFIELD BRYSON & MASON LLP


                                                      /s/ Gary E. Mason
                                                      Gary E. Mason
                                                      5101 Wisconsin Avenue NW, Ste. 305
                                                      Washington, D.C. 20016
                                                      Tel: (202) 429-2290
                                                      Fax: (202) 429-2294
                                                      gmason@wbmllp.com
